

117 S2818 IS: Cruising for Alaska's Workforce Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2818IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo permit under certain conditions the transportation of passengers between the State of Alaska and other United States ports on vessels not qualified to engage in the coastwise trade that transport more than 1,000 passengers, and for other purposes.1.Short titleThis Act may be cited as the Cruising for Alaska's Workforce Act.2.Transportation of passengers between Alaska and other ports in the United States(a)In generalChapter 551 of title 46, United States Code, is amended by adding at the end the following:55124.Transportation of passengers between Alaska and other ports in the United States (a)DefinitionsIn this section:(1)CertificateThe term certificate means a certificate of financial responsibility for indemnification of passengers for nonperformance of transportation issued by the Federal Maritime Commission under section 44102 of this title. (2)Passenger vesselThe term passenger vessel means a vessel transporting more than 1,000 passengers that is of similar size, or offering similar service, as any other vessel transporting passengers under subsection (b). (b)ExemptionExcept as otherwise provided in this section, a vessel transporting more than 1,000 passengers that is not qualified to engage in the coastwise trade may transport passengers between a port in the State of Alaska and another port in the United States, directly or by way of a foreign port.(c)Expiration of exemption(1)When coastwise-qualified vessel offering serviceOn a showing to the Secretary of the department in which the Coast Guard is operating, by the vessel owner or charterer, that a United States passenger vessel qualified to engage in the coastwise trade is offering or advertising passenger service between a port in the State of Alaska and another port in the United States, directly or by way of a foreign port, pursuant to a certificate, the Secretary shall notify the owner or operator of each vessel transporting passengers under subsection (b) to terminate that transportation within 270 days after the Secretary's notification. Except as provided in subsection (d), the authority to transport passengers under subsection (b) and the applicability of subsection (f) shall expire at the end of that 270-day period. (2)When non-coastwise qualified vessel offering serviceOn a showing to the Secretary, by the vessel owner or charterer, that a United States passenger vessel not qualified to engage in the coastwise trade is offering or advertising passenger service between a port in the State of Alaska and another port in the United States, directly or by way of a foreign port, pursuant to a certificate, the Secretary shall notify the owner or operator of each foreign vessel transporting passengers under subsection (b) to terminate that transportation within 270 days after the Secretary's notification. Except as provided in subsection (d), the authority of a foreign vessel to transport passengers under subsection (b) and the applicability of subsection (f) shall expire at the end of that 270-day period.(d)Delaying expirationIf the vessel offering or advertising the service described in subsection (c) has not begun that service within 270 days after the Secretary's notification, the expiration provided by subsection (c) is delayed until 90 days after the vessel offering or advertising the service begins that service.(e)Reinstatement of exemptionIf the Secretary finds that the service on which an expiration was based is no longer available, the expired authority to transport passengers and the applicability of subsection (f) shall be reinstated. (f)Employment of alien crewmenAlien crewmen on a vessel transporting more than 1,000 passengers under the authority of subsection (b) shall be deemed to have complied with, during the voyage of such vessel, the 29-day authorized stay pursuant to their nonimmigrant visas issued pursuant to subparagraph (C) or (D) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15))..(b)Conforming amendmentThe analysis for chapter 551 of title 46, United States Code, is amended by adding at the end the following:55124. Transportation of passengers between Alaska and other ports in the United States..